*96The judgment of the Supreme Court was entered, November 25th 1878,
Per Curiam.
The Orphans’ Court had jurisdiction of this proceeding under the Act of 17th May 1866, 2 Br. Dig. 1111, pi. 55, 56. The owelty in the partition was charged upon the real estate accepted by' the appellant; and the charge thus made fell within the terms of the law. If the petitioner chose to pursue this remedy, it was open to him; and he was not bound to sue upon the recognisance.- There' is nothing in the Act of 1866 which excludes a resort to the other remedies pre-existing for thé recovery of the sum charged. When the purpose is to reach the bail in the recognisance, the party to whom the money is due may pursue his remedy by scire facias or debt on the recognisance. The remedy in the Orphans’ Court is full and ample, under the provision of the Act of 1832, jurisdiction having attached under the Act of 1866; but it is not exclusive.
Decree affirmed, with costs to be paid by the appellant, and the appeal is dismissed